
	
		I
		112th CONGRESS
		2d Session
		H. R. 4825
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Sullivan (for
			 himself, Mr. Terry,
			 Mr. Ross of Florida, and
			 Mr. Flores) introduced the following
			 bill; which was referred to the Committee
			 on Rules, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to
		  establish a point of order to prohibit the extension of the statutory debt
		  limit unless a concurrent resolution on the budget has been agreed to and is in
		  effect, Federal spending is cut and capped, and a balanced budget amendment to
		  the constitution has been sent to the States for ratification, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Accountability in
			 Budgeting and Spending Act.
		2.Point of order
			 against consideration of debt limit extension
			(a)In
			 generalTitle III of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new section:
				
					316.Point of order
				against consideration of extension of statutory debt limit
						(a)Point of order
				against consideration of extension of statutory debt limitIt
				shall not be in order in the House of Representatives or the Senate to consider
				any bill or joint resolution, or amendment thereto or conference report
				thereon, to extend the statutory debt limit unless—
							(1)(A)in the case of fiscal
				year 2013, the concurrent resolution on the budget for that fiscal year has
				been agreed to and is in effect for the fiscal year during which such measure
				is being considered and provides for an allocation under section 302(a) of new
				discretionary budget authority for fiscal year 2013 at a level not to exceed
				$1.027 trillion (excluding emergency spending and Overseas Contingency
				Operations); or
								(B)in the case of any subsequent fiscal
				year, a concurrent resolution on the budget has been agreed to and is in effect
				for the fiscal year during which such measure is being considered;
								(2)before the year
				referred to in paragraph (1), the budget submitted by the President to the
				Congress under section 1105(a) of title 31, United States Code, for any fiscal
				year includes a proposed budget for the Government that within 10 fiscal years
				would be in balance and for which—
								(A)total outlays do
				not exceed total receipts; and
								(B)total outlays do
				not exceed 21.7 percent of the estimated gross domestic product of the United
				States for the calendar year ending before the beginning of such fiscal
				year;
								(3)the Rules of the
				House of Representatives and the Standing Rules of the Senate require the
				approval of two-thirds of the Members, duly chosen and sworn, to increase
				Federal income tax rates;
							(4)there is a
				requirement that the statutory debt limit may not be raised under any
				circumstance while the funding for the Government is being carried out by a
				continuing resolution;
							(5)the Rules of the
				House of Representatives and the Standing Rules of the Senate prohibit the
				consideration of any measure deeming that a concurrent resolution on the budget
				has been agreed to; and
							(6)the House of
				Representatives and the Senate have agreed to an amendment to the Constitution
				of the United States requiring a balanced budget for each fiscal year.
							(b)Macroeconomic
				impact analysis by Congressional Budget Office(1)The Director of the Congressional Budget
				Office shall prepare for each major bill or resolution reported by any
				committee of the House of Representatives or the Senate for which the Director
				prepares an analysis under section 402 and submit to such committee a
				macroeconomic impact analysis of the costs which would be incurred in carrying
				out such bill or resolution in the fiscal year in which it is to become
				effective and in each of the 4 fiscal years following such fiscal year,
				together with the basis for such analysis. The analysis shall be included in
				the report accompanying such bill or resolution.
							(2)The macroeconomic impact analysis
				referred to in paragraph (1) shall describe the potential economic impact of
				the applicable major bill or resolution on major economic variables, including
				real gross domestic product, business investment, the capital stock,
				employment, interest rates, and labor supply. The analysis shall also describe
				the potential fiscal effects of the bill or resolution, including any estimates
				of revenue increases or decreases resulting from changes in gross domestic
				product. To the extent practicable, the analysis should use a variety of
				economic models in order to reflect the full range of possible economic
				outcomes resulting from the bill or resolution. The analysis (or a technical
				appendix to the analysis) shall specify the economic and econometric models
				used, sources of data, relevant data transformations, and shall include such
				explanation as is necessary to make the models comprehensible to academic and
				public policy analysts.
							(c)WaiversSubsection (a) may be waived or suspended
				in the House of Representatives or the Senate only by the affirmative vote of
				two-thirds of its Members, duly chosen and sworn.
						(d)AppealsAn
				affirmative vote of two-thirds of the Members, duly chosen and sworn, shall be
				required in the Senate to sustain an appeal of the ruling of the Chair on a
				point of order under subsection
				(a).
						.
			(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
				
					
						Sec. 316. Point of order against consideration of extension of
				statutory debt
				limit.
					
					.
			3.DefinitionsSection 3 of the Congressional Budget and
			 Impoundment Control Act of 1974 is amended by adding at the end the following
			 new paragraphs:
			
				(12)The term macroeconomic impact
				analysis means—
					(A)an estimate of the
				changes in economic output, employment, interest rates, capital stock, and tax
				revenues expected to result from enactment of the proposal;
					(B)an estimate of
				revenue feedback expected to result from enactment of the proposal; and
					(C)a statement
				identifying the critical assumptions and the source of data underlying that
				estimate.
					(13)The term
				major bill or resolution means any bill or resolution if the
				gross budgetary effects of such bill or resolution for any fiscal year in the
				period for which an estimate is prepared under section 316 is estimated to be
				greater than .25 percent of the current projected gross domestic product of the
				United States for any such fiscal year.
				(14)The term
				budgetary effect, when applied to a major bill or resolution,
				means the changes in revenues, outlays, deficits, and debt resulting from that
				measure.
				(15)The term
				revenue feedback means changes in revenue resulting from changes
				in economic growth as the result of the enactment of any major bill or
				resolution.
				.
		4.Sequestration and
			 directive to the Committee on the Budget of the House of
			 Representatives
			(a)Sequestration
				(1)Submissions of
			 spending reductionNot later than April 27, 2012, the House
			 committees named in paragraph (2) shall submit recommendations to the Committee
			 on the Budget of the House of Representatives. After receiving those
			 recommendations, such committee shall report to the House a reconciliation bill
			 carrying out all such recommendations without substantive revision.
				(2)Instructions
					(A)Committee on
			 AgricultureThe Committee on
			 Agriculture shall submit changes in laws within its jurisdiction sufficient to
			 reduce the deficit by $8,200,000,000 for the period of fiscal years 2012 and
			 2013; by $19,700,000,000 for the period of fiscal years 2012 through 2017; and
			 by $33,200,000,000 for the period of fiscal years 2012 through 2022.
					(B)Committee on
			 Energy and CommerceThe
			 Committee on Energy and Commerce shall submit changes in laws within its
			 jurisdiction sufficient to reduce the deficit by $3,750,000,000 for the period
			 of fiscal years 2012 and 2013; by $28,430,000,000 for the period of fiscal
			 years 2012 through 2017; and by $96,760,000,000 for the period of fiscal years
			 2012 through 2022.
					(C)Committee on
			 Financial ServicesThe
			 Committee on Financial Services shall submit changes in laws within its
			 jurisdiction sufficient to reduce the deficit by $3,000,000,000 for the period
			 of fiscal years 2012 and 2013; by $16,700,000,000 for the period of fiscal
			 years 2012 through 2017 and by $29,800,000,000 for the period of fiscal years
			 2012 through 2022.
					(D)Committee on the
			 JudiciaryThe Committee on
			 the Judiciary shall submit changes in laws within its jurisdiction sufficient
			 to reduce the deficit by $100,000,000 for the period of fiscal years 2012 and
			 2013; by $11,200,000,000 for the period of fiscal years 2012 through 2017; and
			 by $39,700,000,000 for the period of fiscal years 2012 through 2022.
					(E)Committee on
			 Oversight and Government ReformThe Committee on Oversight and Government
			 Reform shall submit changes in laws within its jurisdiction sufficient to
			 reduce the deficit by $2,200,000,000 for the period of fiscal years 2012 and
			 2013; by $30,100,000,000 for the period of fiscal years 2012 through 2017; and
			 by $78,900,000,000 for the period of fiscal years 2012 through 2022.
					(F)Committee on
			 Ways and MeansThe Committee on Ways and Means shall submit
			 changes in laws within its jurisdiction sufficient to reduce the deficit by
			 $1,200,000,000 for the period of fiscal years 2012 and 2013; by $23,000,000,000
			 for the period of fiscal years 2012 through 2017; and by $53,000,000,000 for
			 the period of fiscal years 2012 through 2022.
					(b)Directive to the
			 Committee on the Budget of the House of Representatives To replace the
			 sequester established by the Budget Control Act of 2011
				(1)SubmissionIn the House, the Committee on the Budget
			 shall report to the House a bill carrying out the directions set forth in
			 paragraph (2).
				(2)DirectionsThe
			 bill referred to in paragraph (1) shall include the following
			 provisions:
					(A)Replacing the
			 sequester established by the Budget Control Act of 2011The
			 language shall amend section 251A of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 to replace the sequester established under that section
			 consistent with this bill.
					(B)Application of
			 provisionsThe bill referred to in paragraph (1) shall include
			 language making its application contingent upon the enactment of the
			 reconciliation bill referred to in subsection (a).
					
